DETAILED ACTION
This Office action is in response to amendments filed 5/16/2022. It should be noted that none of the claims have been amended. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker 4,890,344.
Walker discloses, regarding claim 1, a multichannel air assembly for use with an inflatable product having at least a first chamber 209 and a second chamber 210, the air assembly comprising: a main body 217 forming a main body chamber 243 and further comprising a first vent 228 in communication with a surrounding environment, a first port 251 in communication with the first chamber 209, and a second port 253 in communication with the second chamber 210 (clearly shown in Figs. 8 and 15); a control mechanism 221, 222 coupled to the main body 217; a channel switching mechanism 271 disposed in the main body 217 and operably coupled to the control mechanism 221, 222, the channel switching mechanism 271 configured to place the main body chamber 243 in selective communication with a selected one of the first 251 and second 253 ports; and an air pump assembly 236/238 disposed in the main body 217 in communication with the first vent 228 and operably coupled to the control mechanism 221, 222, the air pump assembly (see 236, 238) operable in: an inflation state in which the air pump assembly (236, 238) directs air from the surrounding environment to the selected port to inflate the corresponding chamber of the inflatable product; and a deflation state in which the air pump assembly (236, 238) directs air from the selected port to the surrounding environment to deflate the corresponding chamber of the inflatable product (see col. 8, lines 30-35); Re claim 9, further comprising a panel 226 coupled to the main body 217 to cover an opening in the main body 217, wherein the panel 226 defines the first vent 228 and supports the control mechanism 221, 222 (see how 226 “supports” wires from 221 and 222 in Fig. 10); Re claim 10, the air pump assembly comprising: a pump body 236/238; a pump cover 224 cooperating with the pump body to form an impeller chamber 232; an impeller 238 disposed in the impeller chamber 232; and an air pump motor 236 coupled to the impeller 238; wherein the impeller chamber 232 communicates with the first vent 228 and the main body chamber 243.

Response to Arguments
Applicant’s arguments with respect to Wu have been fully considered and are persuasive. The 35 U.S.C. 102(a)(1) rejection of claims 1, 10, and 11 has been withdrawn. 
Applicant's arguments with respect to Walker have been fully considered but they are not persuasive. Applicant argues: “Page 4 of the Office Action cites to the bridge rectifier 271 of Walker as fulfilling the limitations of the channel switching mechanism as claimed. However, Walker, as understood, does not disclose that the bridge rectifier 271 is configured to place the main body chamber in selective communication with a selected port of the first port and the second port… while the rectifier 271 facilitates the powering of Walker’s solenoids 256, 261, the rectifier does not place the main body chamber in selective communication with a selected port.” The Examiner respectfully disagrees. The term “channel switching mechanism” is substantially broad. Element 271 provides power to all of the switching elements of Walker, in particular, the solenoids 256 and 261, which are responsible for putting the main body chamber 243 in selective communication with a selected one of the first 251 and second 253 ports via the valves 258 and 263 (see Walker, col. 10, lines 21-34). Therefore, the Examiner maintains the rejection of claims 1, 9, and 10 as being anticipated by Walker.

Allowable Subject Matter
Claims 14-28 are allowed.
Claims 2-8 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746